UNITED STATES DISTRICT COURT
DISTRIC OF SOUTH CAROLINA
COLUMBIA DIVISION

SE 8 HY 61 AONGIOZ
y
4

UNITED STATES OF AMERICA

CRIMINAL NO. 3:18-78

RONALD ALLEN WRIGHT
JORETTA JACKSON

MOTION UNDER FEDERAL RULE 29 AQUITTAL

I Ronald Allen Wright, is making a Motion for a Aquittal judgement under Federal Rule 29. On
count 1 the government has failed to prove mail fraud to the extent that sent or conspired with
others to mail any fraudulent mailing nor have I conspired with anyone to commit any wire

fraud.

If the government did not take the opportunity to research ucc1-308 in order to give
this information to the jury to help with deliberate concerning the charge, neither did
the government research and provide information for ucc3-415, in order to give this
information to the jury to assist in there deliberation concerning the charge.

In addition the government did not provide any professional witnesses from the board
of directors of the International Uniform Commercial Code department that would be

able to give testimony to the validation of what these codes mean when they are

1.

placed on an instrument.

There was an issued raised concerning the validation of the account displayed on the
back of the social security card in which the government did not present a witness to

testify from the Federal Reserve Bank (which is not government but a private foreign
corporation). At the same time there was no charge or complaint filed by the Federal
Reserve Bank concerning fraudulent activities, therefore the government didn't prove

anything concerning count | it was all smoke and screen.
CONCERNING COUNT 4

1. The government never proved that I filed a false tax return in 2015

2. The government never.proved.that I was required to file taxes or a schedule c under
publication 515. (Trade or Business) According to Title 26 USC 7701, definition
number 26 refers to term "Trade or Business" includes the performance of the
functions of a public office. Whereas, the government never proved that I was liable
for any federal income tax pursuant Title 26 USC 6331 " AUTHORITY OF
SECRETARY" Section A. This code is always used whenever there is a federal tax
lien, but it is always missing Section A on the Notice of Levy, because it's does not
apply to the individual in which they are executing the levy against. After examining
Section A of Title 26 USC 6331, it is only referring to a levy that may be made upon
the accrued salary or wages of any officer, employee, or elected official, of the United
States, the District of Columbia, or any agency or instrumentality of the United States
or the District of Columbia, by serving a notice of levy on the employer is such
officer, employee, or elected official.

Section A clearly does not refer to any private civilian , it only refers to those who are
in public office and Federal employees ( as defined Title 26 USC 7701 definition 20).

Therefore I conclude that the government failed to point to any law that states that the tax return
file in 2015 was false.

The only ruling in this motion could be “motion granted” because the government failed to prove
that I was guilty of Count | and Count 4.

[/! 8/08 Jif EL

Ronald Allen Wright
121 Honey Tree Road
Columbia, South Carolina republic

 
UNITED STATES DISTRICT COURT
DISTRIC OF SOUTH CAROLINA
COLUMBIA DIVISION

UNITED STATES OF AMERICA

CRIMINAL NO. 3:18-78

RONALD ALLEN WRIGHT
JORETTA JACKSON

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that I Ronald Allen Wright am of such age and discretion to be
competent to serve papers on this (4 day of_Yey ,20__, acopy of the

Documents: MOTION UNDER FEDERAL RULE 29 - AQUITTAL

Parties Served:

DWAYNE PEARSON, US Attorney
U.S. Department of Justice

Wells Fargo Building

1441 Main Street Suite 500
Columbia, SC 29201

1/1 8/1 Ahi CLA” oe yu
8 7 7
Ronald Allen Wright
121 Honey Tree Road

Columbia, South Carolina republic
